Order entered March 4, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00132-CV

                     JEFFORY G. SNOWDEN, Appellant

                                        V.

                    BRIAN RAVKIND, ET AL., Appellees

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-02116-2018

                                     ORDER

      Before the Court is the March 2, 2020 request of Antoinette Varela, Official

Court Reporter for the 366th Judicial District Court, for a thirty-day extension of

time to file the reporter’s record. We GRANT the request to the extent that the

reporter’s record shall be filed by March 13, 2020. See TEX. R. APP. P. 35.3(c).


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE